Case 1:18-cv-02055-KMW-GWG Document 154 Filed 07/23/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

DEBORAH FEINGOLD D/B/A Case No.: 1:18-cv-2055
DEBORAH FEINGOLD PHOTOGRAPHY

Kimba M. Wood

U.S. District Judge

Plaintiff, ,
v. Gabriel W. Gorenstein

U.S. Magistrate Judge

RageOn, Inc.
Defendant.

 

NOTICE OF MOTION TO WITHDRAW AS COUNSEL
To: Attomeys for Plaintiff
Chris Fladgate
Garson, Segal, Steinmetz Fladgate LLP
164 W, 25th St., Suite IR
New York, NY 10001

Tel: (212) 380-3623
Fax: (212) 537-4540

Email: ci@ps2law.com

PLEASE TAKE NOTICE that, upon the Declaration of Panagiota Betty Tufariello,
Esq., executed on July 23, 2020, and an accompanying Memorandum of Law, the law firm
INTELLECTULAW, The Law Offices of P.B. Tufariello P.C., hereby moves this Court pursuant
to Rule 1.4 of the Local Rules of the United States District Courts for the Southern and Eastern
Districts of New York for leave to withdraw as counsel for defendant RageOn, Inc. in the

above-captioned action.

 

page 1 FNOTICE OF MOTION TO WITHDRAW AS COUNSEL; CASE NO, 1:18-cv-2055(KMW)(GWG)

 
ase 1:18-cv-02055-KMW-GWG Document 154 Filed 07/23/20 Page 2 of 2

Dated: July 23, 2020
Mount Sinai, New York Respectfully submitted,

INTELLECTULAW
THE LAY OFFICES OF P.B. TUFARIELLO, P.C.

  
 
 

Panagidta B Be tty Tufariefio (PBT 3429)
25 Little Harbor Road

Mount Sinai, NY 11766
631-476-8734

631-476-873 7(FAX)

pbtufariello@intellectulaw.com

CERTIFICATE OF SERVICE

Thereby certify that a true and correct copy of the foregoing NOTICE OF MOTION TO
WITHDRAW AS COUNSEL has been filed via ECF, a notice of which will be sent by
operation of the Court’s electronic filing system to all parties, and has also been served to
counsel for Plaintiff via Electronic Mail, addressed to:

Chris Fladgate

Garson, Segal, Steinmetz Fladgate LLP
164 W. 25th St, Suite 1R

New York, NY 10001

Tel: (212) 380-3623

Fax: (212) 537-4540

Email: cf@gs2law.com

on: July 23, 2020

 

page 2 HNOTICE OF MOTION TO WITHDRAW AS COUNSEL; CASE NO. 1:18-cv-2055(KMW)\(GWG)

 

 
